Case 2:20-cr-00002-TSK-JPM Document 18 Filed 07/07/20 Page 1 of 9 PageID #: 37




                     IN THE UNITED STATES DISTRICT COURT  ~
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINL(                            a    I LED
                                                                                      JUL   —   7 2020
 UNITED STATES OF AMERICA,                                                      v.s. DISTRiCT COUR
                                                                                                WV
                       Plaintiff,

 v.                                                 Criminal Action No.: 2:20CR2
                                                    (JUDGE KLEEH)

 RANDALL JOSEPH SMAlL,
                       Defendant.


                       REPORT AND RECOMMENDATION
                  CONCERNING PLEA OF GUILTY IN FELONY CASE

       This matter has been referred to the undersigned Magistrate Judge by the District Court

for purposes of conducting proceedings pursuant to Federal Rule of Criminal Procedure 11 [ECF

No. 7). Defendant, RANDALL JOSEPH SMAlL, in person and by counsel, Stanton Levenson,

Esq., appeared before me on July 7, 2020. The Government appeared by Assistant United States

Attorney, Danae DeMasi-Lemon for an Initial Appearance, Arraignment, and P1 e a H earing.

The Court determined that Defendant was prepared to enter a plea of “Guilty” to Count One (1)

of the Information.

        The Court proceeded with the Rule 11 proceeding by first placing Defendant under oath

and inquiring into Defendant’s competency. The Court determined Defendant was competent to

proceed with the Rule 11 plea hearing and cautioned and examined Defendant under oath

concerning all matters mentioned in Rule 11.

        The Court inquired of Defendant and Defendant’s Counsel as to Defendant’s knowledge

 and understanding of Defendant’s constitutional right to proceed by Indictment, the voluntariness

 of Defendant’s consent to proceed by Information and of Defendant’s waiver of the right to
Case 2:20-cr-00002-TSK-JPM Document 18 Filed 07/07/20 Page 2 of 9 PageID #: 38




proceed by Indictment. Defendant and Defense Counsel verbally acknowledged their

understanding and Defendant, under oath, acknowledged Defendant’s voluntary waiver of this

right to proceed by Indictment and Defendant’s agreement to voluntarily proceed by Information.

Defendant also executed a written waiver of the same.

        The Court ORDERED the written waiver filed herein.

        The Court next inquired of Defendant concerning his understanding of his right to have

 an Article III Judge hear the entry of his guilty plea and his understanding of the difference

 between an Article III Judge and a Magistrate Judge. Defendant thereafier stated in open

 court that he voluntarily waived his right to have an Article III Judge hear his plea and

 voluntarily consented to the undersigned Magistrate Judge hearing his plea. Defendant

 tendered to the Court a written Waiver of Article III Judge and Consent to Enter Guilty

 Plea before Magistrate Judge.         The waiver and consent were signed by Defendant,

  countersigned by Defendant’s counsel, and concurred by the signature of the Assistant United

  States Attorney.

        Upon consideration of the sworn testimony of Defendant, as well as the representations

of his counsel and the representations of the Government, the Court finds that the oral and

written waiver of an Article III Judge and consent to enter a guilty plea before a Magistrate Judge

 were freely and voluntarily given. Additionally, the Court finds that the written waiver and

 consent were freely and voluntarily executed by Defendant Randall Joseph Smail only after

 having had his rights fully explained to him and having a full understanding of those rights

 through consultation with his counsel, as well as through questioning by the Court.

        The Court ORDERED the written Waiver and Consent to Enter Guilty Plea before a


                                                 2
Case 2:20-cr-00002-TSK-JPM Document 18 Filed 07/07/20 Page 3 of 9 PageID #: 39




Magistrate Judge filed and made part of the record.

       Thereafter, the Court determined that Defendant’s plea was pursuant to a written plea

agreement and asked the Government to tender the original to the Court. The Court asked counsel

for the Government if the agreement was the sole agreement offered to Defendant.               The

Government responded that it was, and counsel for Defendant confirmed the same. The Court

asked counsel for the Government to summarize the written plea agreement.             Counsel for

Defendant and Defendant stated that the agreement as summarized by counsel for the

Government was correct and complied with their understanding of the agreement. The

undersigned further inquired of Defendant regarding his understanding of the written plea

agreement. Defendant stated he understood the terms of the written plea agreement and also

stated that it contained the whole of his agreement with the Government and no promises or

representations were made to him by the Government other than those terms contained in the

written plea agreement. The Court ORDERED the written plea agreement filed.

        The undersigned then reviewed with Defendant Count One (1) of the Information and

 the elements the Government would have to prove, charging him with Bank Fraud in violation

 of 18 U.S.C.   §   1344(2). Subsequently, Defendant Randall Joseph Smail pled GUILTY to the

 charge contained in Count One (1) of the Information. However, before accepting Defendant’s

 plea, the undersigned inquired of Defendant’s understanding of the charges against him, inquired

 of Defendant’s understanding of the consequences of him pleading guilty to the charges, and

 obtained the factual basis for Defendant’s plea.

        The Court heard the testimony of, Robert W. Hinzman. Mr. Hinzman testified that in the

 years 2018 and 2019, he was a fraud investigator with the West Virginia State Police. He specialized


                                                    3
Case 2:20-cr-00002-TSK-JPM Document 18 Filed 07/07/20 Page 4 of 9 PageID #: 40




in complex financial crimes. During the course of his investigation into this matter, he came into

contact with Defendant. Mr. Hinzman learned that Defendant wished to purchase an auto-body repair

shop in Washington, PA for approximately 2.2 million dollars but did not have enough money to do

so. As a result, Defendant solicited money from Mr. Forest Rogers to complete the purchase.

Defendant led Mr. Rogers to believe that Defendant was wealthy as a result of investments with

Bitcoin, but because of the digital and international nature of the money, Defendant could not access

the money at that time. Mr. Rogers and Defendant jointly obtained a bank loan from Pendleton

Community Bank in Franklin, West Virginia. This bank is located in the Northern District of West

Virginia and is a Federally Insured Bank. Defendant agreed to pay back the money borrowed,

approximately $700,000, and agreed that Mr. Rogers would receive approximately 30% of the

revenue from the auto-body business. Mr. Rogers and Defendant borrowed $552,553.90 from

Pendleton Bank, putting up real estate as collateral (over 300 acres of land owned by Mr. Rogers).

While trying to secure the loan, Defendant showed Pendleton Bank printouts from Bitcoin that

indicated that he had approximately $640,000 in funds in an account. Defendant did not actually have

 the money in the Bitcoin account. Mr. Rogers also borrowed approximately $147,000 left on a

 previously existing line of credit with Pendleton Community Bank to give to Defendant. The loan

 term for the $552,553.90 loan was a six (6) month term. When no payments on the loan were

 forthcoming, the bank contacted Mr. Rogers. Mr. Rogers in turn contacted Defendant. Defendant

 represented to Mr. Rogers and to Pendleton Community Bank that he could make loan payments from

 a Merrill Lynch account and a Clearview Federal Credit Union account. Defendant showed Pendleton

 Community Bank fraudulent documents to support his assertions that he had money in those accounts.

 Eventually, Mr. Rogers was forced to sell the 300 acres of land to repay the loan. It is believed that

 Mr. Rogers’s home has also been seized to pay back the loan. The proceeds of the loan were wired


                                                    4
Case 2:20-cr-00002-TSK-JPM Document 18 Filed 07/07/20 Page 5 of 9 PageID #: 41




to Mr. Hackett. Defendant only received approximately $1,800 of the loan money.

        Defendant’s counsel cross examined the witness. Defendant did not question the witness

when given the opportunity to do so. Defendant stated he heard and understood the testimony of

the Government’s witness. Defendant agreed that the testimony was accurate. Additionally,

Defendant provided a factual basis for the commission of the offense.           The undersigned

Magistrate Judge concludes the offense charged in Count One (1) of the Information is

supported by an independent basis in fact concerning each of the essential elements of such

offense, and that independent basis is provided by Mr. Hinzman’s testimony.

        The undersigned then reviewed with Defendant the statutory penalties applicable to an

individual adjudicated guilty of the felony charge contained in Count One (1) of the Information

and the impact of the sentencing guidelines on sentencing in general. From said review, the

undersigned Magistrate Judge determined Defendant understood the nature of the charges

pending against him and that the possible statutory maximum sentence which could be imposed

upon his conviction or adjudication of guilty on Count One (1) was imprisonment for not more

than thirty (30) years. The undersigned further determined Defendant understood a fine of not

more than $1,000,000 could be imposed, both fine and imprisonment could be imposed, he

would be subject to a period of at least five (5) years of supervised release, and the Court

would impose a special mandatory assessment of $100.00 for the felony conviction payable on

or before the date of sentencing.     Defendant also understood that his sentence could be

 increased if he had a prior firearm offense, violent felony conviction, or prior drug conviction.

 He also understood he might be required by the Court to pay the costs of his incarceration,

 supervision, and probation. Defendant was also informed that restitution is required in this case.


                                                  5
Case 2:20-cr-00002-TSK-JPM Document 18 Filed 07/07/20 Page 6 of 9 PageID #: 42




       The undersigned also informed Defendant whether he understood that by pleading guilty

he was forfeiting other rights such as right to vote, right to serve on a jury, and the right to legally

possess a firearm.

        Additionally, the undersigned asked Defendant whether he understood that if he were not

a citizen of the United States, by pleading guilty to a felony charge he would be subject to

deportation at the conclusion of any sentence; that he would be denied future entry into the United

States; and that he would be denied citizenship if he ever applied for it. Defendant stated that he

understood.

        The undersigned also reviewed with Defendant his waiver of appellate and collateral

attack rights. Defendant understood that he was waiving his right to appeal his conviction and

 sentence to the Fourth Circuit Court of Appeals on any ground whatsoever, including those

 grounds set forth in 18 U.S.C.      §   3742. Defendant further understood that under his plea

 agreement, he was waiving his right to challenge his conviction and sentence in any post-

 conviction proceeding, including any proceeding under 28 U.S.C.                §   2255.   Defendant

 understood, however, that he was reserving the right to raise claims of ineffective assistance

 of counsel or prosecutorial misconduct that he learned about after the plea hearing and agreed

 that he was unaware of any ineffective assistance of counsel or prosecutorial misconduct in

 his case at this time. From the foregoing, the undersigned determined that Defendant understood

 his appellate rights and knowingly gave up those rights pursuant to the conditions contained in

 the written plea agreement.

           The undersigned Magistrate Judge further examined Defendant relative to his

   knowledgeable and voluntary execution of the written plea bargain agreement and determined

   the entry into said written plea bargain agreement was both knowledgeable and voluntary on the
                                                     6
Case 2:20-cr-00002-TSK-JPM Document 18 Filed 07/07/20 Page 7 of 9 PageID #: 43




 part of Defendant.

         The undersigned Magistrate Judge further inquired of Defendant, his counsel, and the

  Government as to the non-binding recommendations and stipulations contained in the written

 plea bargain agreement and determined that Defendant understood, with respect to the plea

 bargain agreement and to Defendant’s entry of a plea of guilty to the felony charge contained

  in Count One (1) ofthe Information. The undersigned Magistrate Judge infonned Defendant that

  a pre-sentence investigation report would be prepared by the probation officer attending

  the District Court. The undersigned advised the Defendant that the District Judge would

  adjudicate the Defendant guilty of the felony charged under Count One (1) of the Information.

  Only after the District Court had an opportunity to review the pre-sentence investigation

  report, would the District Court make a determination as to whether to accept or reject any

  recommendation or stipulation contained within the plea agreement or pre-sentence report. The

  undersigned reiterated to Defendant that the District Judge may not agree with the

  recommendations or stipulations contained in the written agreement.          The undersigned

  Magistrate Judge further advised Defendant, in accord with Federal Rule of Criminal Procedure

  11, that in the event the District Court Judge refused to follow the non-binding

  recommendations or stipulations contained in the written plea agreement and/or sentenced

  him to a sentence which was different from that which he expected, he would not be permitted

  to withdraw his guilty plea.      Defendant and his counsel each acknowledged their

  understanding and Defendant maintained his desire to have his guilty plea accepted.

         Defendant also understood that his actual sentence could not be calculated until after a

  pre-sentence report was prepared and a sentencing hearing conducted. The undersigned also


                                                7
Case 2:20-cr-00002-TSK-JPM Document 18 Filed 07/07/20 Page 8 of 9 PageID #: 44




advised, and Defendant stated that he understood, that the Sentencing Guidelines are no longer

mandatory, and that, even if the District Judge did not follow the Sentencing Guidelines or

sentenced him to a higher sentence than he expected, he would not have a right to withdraw

his guilty plea. Defendant further stated that his attorney discussed the advisory guidelines with

him but did not promise him any specific sentence at the time of sentencing. Defendant stated

 that he understood his attorney could not predict or promise him what actual sentence he would

 receive from the sentencing judge at the sentencing hearing. Defendant further understood

 there was no parole in the federal system.

        Defendant, Randall Joseph Smail, with the consent of his counsel, Stanton Levenson

 proceeded to enter a verbal plea of GUILTY to the felony charge in Count One (1) of the

 Information.

        Upon consideration of all of the above, the undersigned Magistrate Judge finds that

 Defendant is fully competent and capable of entering an informed plea; Defendant is aware of

 and understood his right to have an Article Ill Judge hear and accept his plea and elected to

 voluntarily consent to the undersigned United States Magistrate Judge hearing his plea;

 Defendant understood the charges against him, not only as to the Information as a whole, but in

 particular as to Count One (1) of the Information; Defendant understood the consequences of

 his plea of guilty, in particular the maximum statutory penalty and the mandatory

 minimum penalty (concerning supervised release) to which he would be exposed for

  Count One (1); Defendant made a knowing and voluntary plea of guilty to Count One (1) of

  the Information; and Defendant’s plea is independently supported by Robert Hinzman’s

  testimony which provides, beyond a reasonable doubt, proof of each of the essential elements


                                                  8
Case 2:20-cr-00002-TSK-JPM Document 18 Filed 07/07/20 Page 9 of 9 PageID #: 45




of the charges to which Defendant has pled guilty.

          The undersigned Magistrate Judge therefore RECOMMENDS Defendant’s plea of

 guilty to Count One (1) of the Information herein be accepted conditioned upon the Court’s

 receipt and review of this Report and Recommendation.

          The Government did not seek detention. Accordingly, the undersigned Magistrate Judge

 released Defendant on the terms of the Order Setting Conditions of Release [ECF No. 15], filed

 on July 7, 2020.

          Any party shall have fourteen days from the date of filing this Report and Recommendation

within which to file with the Clerk of this Court, specific written objections, identifying the

portions of the Report and Recommendation to which objection is made, and the basis of

such objection. A copy of such objections should also be submitted to the United States District

Judge. Objections shall not exceed ten (10) typewritten pages or twenty (20) handwritten pages,

including exhibits, unless accompanied by a motion for leave to exceed the page limitations,

consistent with LR PL P 12.

          Failure to file written objections as set forth above shall constitute a waiver of de novo

review by the District Court and a waiver of appellate review by the Circuit Court of

Appeals. Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989); Thomas v. Am, 474 U.S. 140 (1985);

Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91(4th Cir.

 1984).

            The Clerk of the Court is directed to send a copy of this Report and Recommendation

  to counsel of record.

 Respectfully submitted on 7/7/20

                                               1~MES 1~. MAZZONE
                                               ~~~TATES MAGISTRATE JUDGE
